Citation Nr: 1200321	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher rating following the award of service connection temporomandibular joint (TMJ) dysfunction, residuals of a jaw fracture, to include the question of whether restoration of the initial 20 percent rating, from October 2, 2008, is warranted.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain, prior to September 30, 2008

3.  Entitlement to a rating in excess of 20 percent for left ankle sprain, from September 30, 2008.

4.  Entitlement to an initial rating in excess of 10 percent for post-traumatic headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, reduced the rating for the Veteran's TMJ dysfunction from 20 to 10 percent, effective October 2, 2008.  The Veteran filed a notice of disagreement (NOD) in November 2008, and the RO issued a statement of the case (SOC) in May 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2009.

The Board notes that the Veteran's rating reduction arose during the Veteran's pursuit of an higher initial rating for her TMJ dysfunction.  Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for TMJ dysfunction, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Also, in March 2006 rating decision, the RO, inter alia, granted service connection for the Veteran's TMJ dysfunction and assigned an initial rating of 20 percent for the disability, effective June 29, 2005.  In June 2006, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  While the RO characterized the issue currently on appeal simply as involving evaluation of the TMJ dysfunction currently rated as 10 percent disabling, as discussed during the September 2011 hearing, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal.  See Hearing Transcript, p. 11.  The Board notes that the RO has considered and adjudicated the veteran's claim for restoration of a 20 percent rating for TMJ dysfunction (see the October 2008 rating decision and May 2009 SOC) and for a rating in excess of 10 percent for TMJ dysfunction (see the May 2009 SOC and January 2010 and May 2011 supplemental SOCs (SSOCs)).  Hence, the Veteran is not prejudiced by the Board's recharacterization of the appeal as encompassing the matters set forth on the title page.

In September 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the VA Central Office in Washington, DC;
a transcript of that hearing is of record.  At that time, the Veteran submitted a waiver of initial RO consideration of medical evidence and literature previously submitted directly to the Board.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

The Board's decision addressing the question of the Veteran's entitlement to restoration of the claim for an initial increased rating for the Veteran's TMJ dysfunction, to include on the basis of restoration of the 20 percent rating, is set forth below.  The claims for increased ratings for left ankle sprain and post-traumatic headaches, for which the Veteran has completed the first of two actions required to place the matters in appellate status, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on her part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The October 2008 rating decision that reduced the rating, the May 2009 SOC, and the January 2010 and May 2011 SSOCs, reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.
 
3.  Since the June 29, 2005 effective date of the grant of service connection, the Veteran's service- connected TMJ disorder has been manifested by a limitation of inter-incisal movement no worse than 22 mm. 


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for service-connected TMJ dysfunction, from 20 percent disabling to 10 percent disabling, effective October 2, 2008, was not in accordance with law, the criteria for restoration of the 20 percent rating are met. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344 (2011).

2.  The criteria for an initial rating in excess of 20 percent for TMJ disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A , 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 9999- 9905 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for restoration of a 20 percent rating for TMJ dysfunction, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Pertinent to the claim for higher rating, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for her TMJ dysfunction, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The March 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2005 letter.  

Post rating, a September 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the September 2008 letter, and opportunity for the Veteran to respond, the May 2009 SOC and January 2010 and May 2011 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim for higher rating herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's September 2011 Board hearing, along with various written statements provided by the Veteran and her friends and relatives.  No further RO action on this matter, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Restoration

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the RO, in an October 2008 rating decision, reduced the rating for the Veteran's TMJ dysfunction from 20 to 10 percent, effective October 2, 2008. The 20 percent rating had been assigned in the RO's March 2006 rating decision, which granted service connection for TMJ dysfunction effective June 29, 2005. Thus, the 20 percent rating was in effect for less than 5 years. Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case. As regards disability ratings in effect for less than 5 years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this case, the RO's reduction of the Veteran's rating was based, in part, on the report of an October 2008 dental examination, on which the Veteran's inter-incisal range of motion was more than 31 millimeters (mm) with pain, and 21 mm to 30 mm with no pain.  Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 20 percent rating requires evidence of an inter-incisal range of motion from 21mm to 30mm.

As noted above, the rating for the disability under consideration was in effect for less than 5 years.  Hence, the provisions of 38 C.F.R. § 3.344(c) are for application. However, the October 2008 rating decision that reduced the rating, the May 2009 SOC, and the January 2010 and May 2011 SSOCs reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  The RO did not address whether any improvement in the disability actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  While the inter-incisal range of motion was discussed, the RO failed to discuss overall improvement of the Veteran's TMJ dysfunction.  In this regard, the Board notes that, during the October 2008 VA examination, the Veteran reported malunion of the mandible.  Additionally, functional limitations related to chewing, limited opening of the mouth, and constant pain were documented.  

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277. Accordingly, the 20 percent rating assigned for TMJ dysfunction under 38 C.F.R. § 4.150, Diagnostic Code 9905, must be restored, effective October 2, 2008.  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

III.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The RO has assigned the initial 20 percent rating for TMJ disorder, under Diagnostic Code (DC) 9999-9905, indicating an unlisted disability rated on the  basis of limited temporomandibular articulation.  See 38 C.F.R. § 4,27.   Under DC 9905, when the range of lateral excursion about the temporomandibular articulation is within 0 to 4 millimeters (mm) or when the range of inter-incisal motion about the temporomandibular articulation is from 31 to 40 mm, a 10 percent rating is warranted; an inter-incisal range of 21 to 30 mm warrants a 20 percent rating; an inter-incisal range of 11 to 20 mm warrants a 30 percent rating; and an inter-incisal range of zero to 10 mm warrants a 40 percent rating. Ratings for limited inter-incisal movement, however, may not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Considering the pertinent evidence in light of the above, the Board finds that rating greater than 20 percent for the Veteran's TMJ dysfunction is not warranted at any point since the June 29, 2005 effective date of the award of service connection. 

Service records show the Veteran sustained a bilateral subcondylar fracture in 1996, resulting in the Veteran's current TMJ dysfunction.

On VA examination in June 2005, the Veteran complained of cracking, constant headaches, her jaw being out of alignment, an inability to open on the right side, and an inability to eat hard foots.  On examination, she displayed 22mm of inter-incisal movement with pain at 22mm, and very limited lateral excursive movements of 10mm of the midline bilaterally.  X-rays revealed a very significant TMJ disturbance to include very demonstrable crepitus on the right side, and an inability to repeatedly return to centric occlusion.  There was no loss of teeth due to loss of substance of body of the maxilla or mandible.  

In a June 2008 VA dental treatment record, the Veteran was noted to have a full range of motion of the jaw, with deviation to the right on full extension, with crepitus.

On VA examination in October 2008, the Veteran complained of pain, grinding, limited opining of the mouth, and deviation of the mandible upon opening.  On VA examination, the inter-incisal range of motion was 21mm to 30mm without pain, and 31mm with pain.  The range of lateral excursion was 2 to 3 mm bilaterally.  X-rays revealed a normal mandible, maxilla, ramus, and palate.  The examiner noted there was no change in the severity of her TMJ dysfunction, and further added that the Veteran should be evaluated by a TMJ specialist.  The record does not show that this was done.

The record includes a January 2009 report from the Veterans treating VA dentist, Dr. Richard J. Leupold, Assistant Chief of Dental Services and Prosthodontic Residency Program Director at the VA Medical Center (VAMC) in Washington, DC. Dr. Leupold expressed his disagreement with the rating reduction effectuated by the RO.  In the report, Dr. Leupold stated that the Veteran's inter-incisal range of motion rarely approaches 30mm.  He stated she possesses limited lateral excursive movement of 4mmor less bilaterally, definite crepitus, and requires the use of an occlusal orthotic aid.  He opined that with his experience of treating hundreds of patients with TMJ disorders over his 25 years at VA, it is his experience that a single measurement on one VA examination represents only a "snapshot" of the disability picture, and that pain and inflammation may occasionally show an improved range of motion.

A June 2009 VA dental treatment record includes a notation that the Veteran's TMJ dysfunction remained "unchanged," and that she continued to experience pain, crepitus, and a limited range of motion.

On VA examination in January 2011, the Veteran complained of pain, limited opening, and clicking and crepitus of the joints.  On examination, she displayed lateral excursion of 3mm bilaterally.  No pain, fatigue, weakness, lack of endurance, or incoordination were noted on examination.  Clicking and crepitus were heard and felt.  The inter-incisal range of motion was to 35mm initially, and then to 31 mm with pain on repetition.  There was no loss of teeth due to loss of substance of the body of the maxilla or mandible, no speech disabilities, and no scars.

An August 2011 private medical report from Dr. Craig E. Vigilante reflects that the Veteran complained of pain, clicking, and popping.  On examination, the inter-incisal range of motion was from 29 mm to 30 mm, and lateral excursion to 3mm bilaterally.  Crepitus was found.  Dr. Vigilante wrote a prescription for physical therapy in order to prevent ankylosis of the jaw, and indicated that the inter-incisal range of motion was limited to 29 mm. 

Collectively, the pertinent evidence does not support a finding that the Veteran's residuals of a jaw fracture has resulted in a disability picture which more nearly approximates the criteria for a 30 percent disability rating.  In this regard, there is simply no evidence to support that the Veteran's inter-incisal range of motion is limited to 11 to 20 mm, even considering the Veteran's pain.  In this regard, the January 2011 VA examiner determined that while the Veteran experienced pain, there was no fatigue, weakness, lack of endurance, or incoordination during inter-incisal measurement.  As such, there is insufficient medical evidence to support that the Veteran's pain, weakness, or fatigability is so disabling as to actually or effectively limit jaw motion to such an extent as to warrant assignment of a higher rating under Diagnostic Code 9905. 

The Board has considered the applicability of other diagnostic codes.  While Diagnostic Code 9904 for malunion of the mandible is potentially applicable, a 20 percent is the maximum rating assignable under this code.  Moreover, the Veteran does not have osteomyelitis or osteoradionecrosis, nonunion, partial or complete loss of the mandible or maxilla without loss of continuity, nor does she suffer from loss of the ramus, condyloid or coronoid processes, or hard palate.  Accordingly, Diagnostic Codes 9900-9904 and 9906-9916 for dental and oral conditions are not applicable in this case.  See 38 C.F.R. § 4.150.

As a final point, the Board notes that, while the Veteran's assertions and those advanced in the November 2008 and June 2005 lay statements of family and friends, on her behalf, have been considered, the criteria for higher ratings for the disabilities under consideration require medical findings and/or testing results that are within the province of trained medical professionals.  See. e.g. Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, the lay assertions are not considered more probative than the actual medical findings shown, which, as indicated in this case, support no more than a 20 percent rating for the Veteran's TMJ dysfunction.

The Board further acknowledges that, in support of her appeal, the Veteran has submitted medical articles regarding TMJ and its treatment.  These articles and studies, however, are insufficient to establish a rating in excess of 20 percent, because they refer to TMJ generally, or, the case of other individuals, rather than to this Veteran's specific disability and circumstances.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's TMJ dysfunction pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

As the reduction of the 20 percent rating for TMJ dysfunction was in error, restoration of the 20 percent rating, effective October 2, 2008, is granted.

An initial rating in excess of 20 percent for TMJ dysfunction is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

In an October 2008 rating decision, the RO, inter alia, awarded service connection for left ankle sprain, assigning an initial 10 percent rating prior to September 30, 2008, and a 20 percent rating from that date.  The RO also awarded service connection for post-traumatic headaches and assigned an initial rating of 10 percent, effective June 29, 2005.  In November 2008, the Veteran filed an NOD with respect to these issues.  However, the RO has yet to issue a SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

The RO must furnish to the Veteran and her representative an SOC on the claims for initial ratings in excess of 10 percent prior to September 30, 2008 and in excess of 20 percent from September 30, 2008 for left ankle sprain, and an initial rating in excess of 10 percent for post-traumatic headaches, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.

The Veteran and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, claims for ratings for left ankle sprain in excess of 10 percent prior to September 30, 2008 and in excess of 20 percent from September 30, 2008, and an initial rating in excess of 10 percent for post-traumatic headaches-a timely appeal must be perfected; with respect to these claims, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


